DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pirouzpanah et. al. (U.S. 20200191150).
In re claim 1, Pirouzpanah discloses a dual blade blower (as shown in fig. 2) comprising: 
a first blade (fig. 2-3; second fan 104; [0014]) part having a first body (first body is formed via 134, 132, 124, 104, and 122, as shown in fig. 3) formed in an open cylinder shape (inside portion of 104 as shown in fig. 3), and 
having a plurality of first blades (fig. 3; 126; [0018]) formed on the outer side thereof; 
a second blade (fig. 2-3; first fan 102; [0014]) part having a second body, 
which is formed in an open cylinder shape so as to be inserted into the first body (as shown in fig. 2-3) and be freely rotatable (second fan 104 and first fan 102 rotate at different speeds; [0015]), and 
having a plurality of second blades (fig. 3; 110; [0015]) formed on the inner side thereof (as shown in fig. 3); and 
a bearing which is formed in a circular ring shape so as to be inserted into the first body, and into which the second blade part is inserted (bearing not mentioned, but shown in fig. 2-3 surrounding central shaft 138; note: second blade part is inserted into the assembly comprising the first body and bearing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pirouzpanah et. al. (U.S. 20200191150).
In re claim 5, Pirouzpanah discloses the dual blade blower of claim 1, further comprising a connecting gear (additionally, motor 128 includes…a mechanical gear system; [0023]).
Pirouzpanah lacks
which is connected between the first blade part and the second blade 2/3part by gear coupling and interlocks the first blade part and the second blade part to rotate in opposite directions to each other.
However, one having ordinary skill in the art would both appreciate, and readily recognize it being obvious that the first blade part and the second blade 2/3part can be coupled via a geared connection, which rotates the first blade part and the second blade part to rotate in opposite directions to each other, since Pirouzpanah teaches that the driving motor, which is connected to the blades (second fan 104, first fan 102), can include a geared connection.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pirouzpanah et. al. (U.S. 20200191150) in view of Chang et. al. (U.S. 20110223042).
In re claim 2, Pirouzpanah discloses the dual blade blower of claim 1, further comprising a driving part (fig. 3; motor 128; [0022]) which rotates the first body or the second body
Pirouzpanah lacks
connecting a belt to an outer peripheral surface of the first body or the second body.
Chang discloses an analogous fan assembly, and further discloses 
connecting a belt (fig. 8; one or more belts 346; [0044]) to an outer peripheral surface of the first body (as shown in fig. 8; second impeller 305; [0029]) or the second body.
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Pirouzpanah, to incorporate connecting a belt to an outer peripheral surface of the first body or the second body, as clearly suggested and taught by Chang, in order to drive/supply driving power a secondary element (such as a load) ([0029; 0044]).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In re claim 3, the prior art of record, Pirouzpanah, fails to disclose or reasonably teach a support part having one side coupled to and supporting the first blade part, and also provide support to the second blade part. Further due to the structural arrangement as disclosed in Pirouzpanah, such a modification would not be obvious. 
In re claim 4, the prior art of record, Pirouzpanah in view of Chang, while the modification as taught by Chang allows for the use of a belt, the motor of Pirouzpanah would drive the belt via the first body.  One having ordinary skill in the art would not have a motivation to use a motor to drive the first body via a belt, since it is already being driven via the motor of Pirouzpanah.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747